 

Exhibit 10.22.3

 

PartnerRe Ltd.

Restricted Stock Unit Award Agreement

 

Patrick Thiele

16 November 2004

 

This Award Agreement (the “Agreement”) is made effective as of 16 November 2004,
(the “Grant Date”) by and between PartnerRe Ltd. (the “Company”), and Patrick
Thiele (the “Participant”), an employee of the “Company”.

 

WHEREAS, the Company desires to retain the Participant through December 31st,
2009, and provide as an additional incentive to the Participant, Restricted
Share Units (“RSUs”) pursuant to the PartnerRe Ltd. Employee Incentive Plan (the
“Plan”).

 

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions; Conflicts. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Plan terms and provisions
of which are incorporated herein by reference. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the terms and provisions of the Agreement shall
govern and control.

 

2. Purpose of Award Agreement. The purpose of this Agreement is to grant
Restricted Stock Units to the Participant receiving this Award. The Restricted
Stock Units that are the subject of this grant will be known as “RSUs”. Each RSU
represents the right to future delivery of one share of stock, subject to
Section 9(e) of the Plan.

 

3. Award Agreement. This Award Agreement is entered into pursuant to the terms
of the Plan, and evidences the grant of a share-based award in the form of RSUs
pursuant to the Plan. By receipt of this Award Agreement, the Participant
acknowledges receipt of a copy of the Plan and further agrees to be bound
thereby and by the actions of the Compensation Committee and/or the Board
pursuant to the Plan.

 

4. Grant of RSUs. The Participant is granted an award of 42,582 RSUs, as set
forth in the attached Notice of Grant (“Notice of Grant”).

 

5. Rights. A RSU carries no voting rights. A RSU carries the right to receive
dividend equivalents payable in cash.

 

1



--------------------------------------------------------------------------------

6. Terms and Conditions. All of the Shares underlying the RSUs will vest and be
delivered to the Participant; provided the following terms and conditions are
met:

 

a. Restriction Period. The Participant remains an employee of the Company
throughout the period beginning on the Grant Date and ending December 31st, 2009
(the “Restriction Period”), and

 

b. Performance Condition. The GAAP Book Value of the Company equals or exceeds
$XX.XX per Diluted Share, as presented in the Company’s 2009 audited financial
statements (the “Performance Condition”).

 

The Committee may, during the Restriction Period, make such adjustments to the
Performance Condition as it may deem appropriate to preserve the intended
benefits of the award, to compensate for, or reflect, any significant changes
that may have occurred during the Retention Period, that alter or affect the
computation of the measures of the Performance Condition used for the
calculation of this Award

 

7. Shareholder Rights. Subject to Sections 5 and 6, the Participant will have no
rights as a shareholder with respect to the Shares to which this Award relates
until the date the Shares are delivered to the Participant.

 

8. Transferability. The transferability of a RSU will be subject to Section
9(b)-(e) of the Plan.

 

9. Termination. Notwithstanding the terms and conditions set forth above, the
Award is subject to the following Termination provisions:

 

a. Termination Due to Death or Permanent Disability. If termination of the
Participant’s service is due to death or permanent disability during the
Restriction Period, and the Performance Condition is achieved on a pro rata
basis, then a pro rata portion of the RSUs will vest and be delivered to the
Participant, or the Participant’s designated beneficiary or estate, as the case
may be, as defined in Section 11 of this Agreement.

 

b. Termination by the Company without Cause or Termination by the Participant
with Good Reason. If termination of the Participant’s service is by the Company
without Cause or by the Participant with Good Reason during the Restriction
Period, and the Performance Condition is achieved on a pro rata basis, then a
pro rata portion of the RSUs will vest as defined in Section 11 of this
Agreement. Notwithstanding any other provision of this agreement, the RSUs will
be settled no sooner than six months following the date of termination.

 

c. Termination by the Company for Cause or Termination by Participant without
Good Reason. If termination of the Participant’s service is due by the Company
for Cause or by the Participant without Good Reason, all RSUs granted under this
Agreement will be forfeited.

 

d. Terminations. Terminations will be construed in accordance with the
definitions in the Participant’s employment agreement, except for termination
due to “Disability” which must meet the definitions in both the Participant’s
employment agreement and the US Internal Revenue Code Section 409A(a)(2)(c).

 

2



--------------------------------------------------------------------------------

e. Determination of Form and Timing of Payment following Termination.
Notwithstanding any provision in this Section, the form and timing of the
payment shall be made in a manner that complies with all applicable laws, rules
and regulations.

 

10. Change in Control. Upon a Change in Control as defined in the Plan, the RSUs
will be converted into a cash award using the Fair Market Value on the effective
date of the Change in Control. The cash award will remain subject to the
Restriction Period of Section 6(a), but the Performance Condition of Section
6(b) will lapse. If Participant terminates at or following a Change in Control,
but prior to the end of the Restriction Period, the Award will vest in
accordance with Section 9.

 

11. Pro-rata Vesting. The Performance Condition is considered achieved on a pro
rata basis if the published GAAP Book Value per Diluted Share of the Company
immediately prior to termination is at or above the quarterly GAAP Book Value.

 

12. Entire Agreement. The Plan and this Award Agreement (including the Notice of
RSU) constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the

 

3



--------------------------------------------------------------------------------

Participant with respect to the subject matter hereof. Any modification of this
Award Agreement must be in writing signed by the Company. Decisions of the
Compensation Committee with respect to the administration and interpretation of
the Plan and this Award Agreement will be final, conclusive and binding on all
persons.

 

13. Data Protection. The Participant hereby acknowledges and agrees that the
Company or any of its Affiliates may process sensitive personal data about the
Participant. The Participant hereby gives his or her explicit consent to the
Company to process any such personal and/or sensitive data. The Participant also
hereby provides explicit consent to the Company to transfer any such personal
and/or sensitive data outside of the country in which he or she is providing
services.

 

14. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

 

15. Governing Law. This Award Agreement will be governed by and construed in
accordance with the laws of Bermuda, without regard to conflict of laws.

 

16. Headings. Headings are for the convenience of the parties and are not deemed
to be part of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

PARTNERRE LTD. By:     Name:   Diana Wilson Title:   Director, Group
Compensation & Benefits PARTICIPANT By:     Name:   Patrick Thiele

 

4